Title: To John Adams from William Tudor, Sr., 19 September 1816
From: Tudor, William, Sr.
To: Adams, John


				
					Dear Sir
					Boston 19th. Sepr. 1816
				
				I yesterday received from the Post Office your very obliging Letter of the 16th. which has completely fulfilled the kind Engagement you offered me in your’s of the ninth. My only Apology for not immediately answering it arose soley from an apprehension of too soon giving you the additional Trouble, which I fear I have occasioned you from the trembling of your hand. But I will forget it in the Pleasure I have received in finding you able to write so long a Detail in a hand writing for so many years dear to me, & which I shall always boast of with Gratitude & Affection.In turning to Dilly’s Edition of your “Defence of our Constitutions published in 1787 I found the French Letter you refer to, & still retaining enough of that Language read it with much Satisfaction. And will you now permit me to trespass upon your Indulgence by copying a Note written with a Pencil on the blank Page of your first Letter by a young Man to whom I had shewn it. “My Son is desirous of noticing the anecdote quoted from Baron Grimm in the News Papers, for the Purpose of contradicting it, as, not withstanding it’s Absurdity it may find Believers. Will  you furnish me with a Statement of the Facts relating to it & allow him to extract it for the Basis of an Article in the North A. Review.”Now, Sir, as the Statement which You have furnished may be considered as a sort of public Document, I pray You to consent to his Request. Every thing from the Pen of one of the most  Founders of the Independence of our Country, must be interesting to the present Age, & will be more so to future Generations. I hope Soon to surmount my doubly crippled condition, & to have the Pleasure of Paying you & Mrs. Adams my Respects at Quincy.I am, very truly, / Yours
				
					Wm Tudor
				
				
			